Citation Nr: 0508213	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.H. 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from March 1951 to July 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  In March 2005, the Acting Veterans 
Law Judge granted the veteran's motion to advance the appeal 
on the Board's docket. 

FINDING OF FACT

Bilateral hearing loss, as defined by VA regulation, was not 
present during service or for many years thereafter, and 
there is clear and convincing evidence that the post-service 
hearing loss is unrelated to noise exposure in service, 
including during combat. 

CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
service, and service connection may not be presumed on the 
basis of manifestation of the disability within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154(b), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309. 3.385 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In November 2001, the veteran submitted his claim of service 
connection for bilateral hearing loss, and indicated that he 
had received treatment at VA facilities.  In a letter, dated 
in March 2002, addressing the VCAA, the RO provided the 
veteran pre-RO-adjudication notice under 38 U.S.C.A. § 5103.  
The RO adjudicated the claim in June 2002.

As for the content of the notice, the RO notified the veteran 
that the evidence to substantiate his claim for service 
connection for bilateral hearing loss included evidence of a 
current bilateral hearing loss and medical evidence of a 
relationship between current bilateral hearing loss and an 
injury, disease, or event in service.  The RO also informed 
the veteran that VA would obtain evidence in the custody of a 
federal agency, including service records and VA records.  He 
was informed too that VA would assist him in obtaining 
private medical records and that he should submit the 
information in 30 days.  

The Board finds that the RO's preadjudicatory notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and Pelegrini, supra, 
(preadjudicatory VCAA notice).

As for the 30 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim" was not contained in the VCAA 
letter, this procedural defect was cured in the statement of 
the case, issued in May 2003, in which the RO cited and 
provided the complete text of 38 C.F.R. § 3.159(b)(1). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The RO 
obtained service medical records and VA outpatient treatment 
records, and arranged for a VA audiological evaluation and 
opinion in connection with the issue on appeal.  The veteran 
has not identified and the record does not otherwise indicate 
the existence of any additional evidence to substantiate the 
claim.  
Factual Background

The DD-Form 214 indicates that the veterans' military 
occupational specialty was a medical specialist and he served 
in Korea.

Service medical records disclose that on entrance examination 
hearing was 15/15, bilaterally, for whispered and spoken 
voice.  In March 1953, the veteran was treated for a minimal 
irritation of the right ear.  At that time, the tympanic 
membrane of each ear was intact.  On separation examination, 
hearing was again recorded as 15/15, bilaterally, for 
whispered and spoken voice.  

VA records, dated in September 2001, show that the veteran 
complained of bilateral hearing loss for many years.  
According to the veteran, he had noticed a dramatic decrease 
in right ear hearing over the previous six months.  He 
reported a significant history of military noise exposure, 
while serving as a combat engineer.  Audiometric test results 
revealed sensorineural hearing loss in each ear. 

On an ENT examination by VA in November 2001, it was reported 
that the veteran had noticed a hearing loss for at least five 
years and more recently decreased hearing in the right ear.  
The veteran gave a history of having had a right ear 
infection in service.  He denied a history of ear surgery or 
tympanic membrane perforation.  A MRI scan of the auditory 
canals was normal.  The diagnosis was mixed hearing loss with 
asymmetrical nerve component, right ear greater than left.

On VA audiological evaluation in January 2003, the veteran 
reported significant noise exposure and acoustic trauma in 
combat while on active service and a history of bilateral 
progressive hearing loss.  Testing revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
65
80
95
LEFT
-
25
60
65
80

The diagnosis was sensorineural hearing loss.  After a review 
of the veteran's claims file, the VA audiologist expressed 
the opinion that it is less likely than not that the 
veteran's current hearing loss was related to military 
service, noting that the veteran's hearing at the time of 
separation was normal and there was no documented hearing 
loss during active service.
   
In February 2005, the veteran testified that he was initially 
assigned to a combat engineering unit, driving bulldozers and 
heavy equipment, and later he was assigned to a rescue unit, 
recovering the wounded by helicopter.  The veteran testified 
that was exposed to acoustic trauma in both assignments.  

Law and Regulations 

Service connection may be granted for a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or by aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a chronic disease, 
where there is a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if hearing loss manifested 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is 
defined as impaired hearing when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

Analysis 

In this case, there is no evidence that hearing loss pre-
existed service and bilateral hearing loss was not shown to 
be present during service and hearing loss was first 
documented in 2001, forty-six years after service.  For these 
reasons, service connection for bilateral hearing loss cannot 
be established on the basis that hearing loss was shown 
during service or hearing loss was manifest within the 
one-year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  

This however does not end the analysis.  As the veteran 
likely experienced noise exposure in combat in Korea during 
service, the Board must also determine whether as a combat 
veteran, he is entitled to service connection, applying 
38 U.S.C.A. § 1154(b).  Under § 1154(b), it must be 
determined whether there is evidence of service incurrence of 
an injury.  And second, whether the injury is consistent with 
the circumstances and conditions of such service. 

In this case, the post-service evidence since 2001 
establishes that the veteran has bilateral hearing loss that 
meets the VA standard for hearing disability under 38 C.F.R. 
§ 3.385.  The records also show that the veteran was a combat 
engineer and a medical specialist during the Korean conflict.  
The Board accepts this as satisfactory evidence of noise 
exposure as such exposure is consistent with the 
circumstances and conditions of such service.  Since the 
veteran has met both requirements there is a factual 
presumption of service connection, which is rebuttal by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b). 

The remaining question is whether there is medical evidence 
of a nexus between the current hearing loss and noise 
exposure during service, which is an essential element in any 
claim for service connection.  Where as here the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Alternatively, the nexus between the current disability and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997)

Though the veteran has shown that he currently suffers from a 
bilateral hearing impairment and noise exposure during 
service is consistent with service in combat, the only 
probative medical evidence addressing whether the current 
hearing loss is related to service consists of the findings 
and opinion of the VA examiner.  The VA examiner had reviewed 
the veteran's file, but was unable to associate the veteran's 
current hearing loss to noise exposure during service.  Also 
there is a prolonged period for about 40 years after service 
without complaint of hearing loss, which opposes rather 
supports continuity of symptomatolgy.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
continuity of symptomatology, there is clear and convincing 
evidence, uncontroverted, that the current bilateral hearing 
loss is not related to service. 

While the veteran's testimony is credible as to noise 
exposure during service, to the extent there is an implicit 
association between current hearing loss and service, the 
Board must reject such an association, because the 
determinative issue involves medical causation, and only 
competent medical evidence can substantiate the claim. 


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


